Citation Nr: 0829518	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-28 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of February 24, 2002, to include the 
propriety of the establishment of this computed date. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 15, 1974 to 
October 11, 1979, and from January 17, 1984 to May 31, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran's Armed Forces Of The United States Reports 
Of Transfer Or Discharge (DD Forms 214) of record reflect 
that he served on active duty from August 15, 1974 to October 
11, 1979, and from January 17, 1984 to May 31, 1996.

2.  Ten years from the date of the veteran's discharge from 
his last period of active service would have been June 1, 
2006, if he was continuously on active duty between October 
11, 1979 and January 17, 1984.

3.  The veteran's delimiting date is reduced by the number of 
days he was not on active duty between October 11, 1979 and 
January 17, 1984.

4.  The adjusted delimiting date is February 24, 2002.

5.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to February 24, 2002.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007).  It does not 
appear, however, that these duties are applicable to claims 
such as the one at issue.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that these expanded 
duties are not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, 
United States Code, Chapter 51.  Similarly, the statutes at 
issue in this appeal are not found in Chapter 51 (but rather, 
in Chapter 30).  Note also that these notice and duty to 
assist provisions do not apply where, as here, the issue 
presented is one of statutory interpretation and/or the claim 
is barred as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 
5-2004 (June 23, 2004).

The veteran's DD Forms 214 reflect that he served on active 
duty from August 15, 1974, to October 11, 1979, and from 
January 17, 1984 to May 31, 1996.  

During the veteran's June 2008 Travel Board hearing, the 
veteran asserted that he is entitled to Chapter 30 benefits 
until June 1, 2006, because he was told by VA in April 1997, 
that he had until 2006 to use his Montgomery GI Bill 
education benefits and, based on that information, he 
enrolled in an on-the-job training program from 2004 to 2005.  
He further argues that he had no reason in 2004 to think that 
VA had provided incorrect information, and that had he known 
that his delimiting date was in 2002, he would have planned 
accordingly.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. 
§ 3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the 
evidence of record indicates that the veteran first entered 
active duty in August 1974, therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(A).   Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
veterans with remaining Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  Assuming, the veteran was 
eligible for Chapter 34 entitlement, certain other criteria 
must be met.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a).  In this case, the veteran served on active 
duty during the period between October 19, 1984, and July 1, 
1985, and continued on active duty without a break in service 
for three years after June 30, 1985.

Thus, assuming initial Chapter 34 eligibility, the veteran 
was then eligible for Chapter 30 benefits when his Chapter 34 
benefits expired pursuant to 38 U.S.C.A. § 3011(a)(1)(B(i)); 
38 C.F.R. § 21.7044(a).

The veteran was separated from active duty on May 31, 1996.  
The law provides a ten-year period of eligibility during 
which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  
38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. 
§ 21.7142.  For individuals whose eligibility is based on 
38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period 
of eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning October 11, 1979 and ending January 17, 
1984.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Pursuant to 38 U.S.C.A. § 3031(a)(e); 38 C.F.R. § 21.7050(b), 
VA must reduce the 10 year period of eligibility for Chapter 
30 benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i) by an amount 
of time equal to the amount of time he or she was not on 
active duty during the period extending from October 11, 1979 
to January 17, 1984.  Ten years after his last discharge from 
active duty would have been June 1, 2006.  That date less the 
amount of time he was not on active duty during the period 
extending from October 11, 1979 to January 17, 1984, equals 
the date of February 24, 2002.  Therefore, the veteran's 
proper delimiting date is February 24, 2002.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a) (2).  That is not the case here.  The evidence 
does not support nor does the veteran contend that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.

The Board acknowledges the veteran's contention that he was 
initially misinformed regarding his eligibility.  However, 
the legal criteria governing the payment of education 
benefits are clear and specific, and the Board is, 
regrettably, bound by them.  Notwithstanding VA's obligation 
to correctly inform the veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of February 24, 2002, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


